Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146489(43)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  _________________________________________                                                         Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  In re GWENDOLINE LOUISE STILLWELL
  TRUST.
  _________________________________________
  DAVID N. McPHAIL, Trustee of the
  Gwendoline Louise Stillwell Trust,
              Petitioner-Appellee,
  v                                                                 SC: 146489
                                                                    COA: 307822
                                                                    Clinton Probate
  CHRISTINE ANN DUDLEY-MARLING, IAN                                 Ct: 11-027722-TV
  DUDLEY-MARLING, and ANNE DUDLEY-
  MARLING,
            Respondents-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 25, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
         p0923
                                                                               Clerk